Title: To George Washington from William Buchanan, 12 November 1777
From: Buchanan, William
To: Washington, George



Sir
York Town [Pa.] 12th Novr 1777

I am favoured with yours of the 5th. It is much to be lamented that from many unfortunate concurring Circumstances, there is sufficient Ground for General Heath’s Remonstrance—I have not been inattentive to that Quarter, but I have not the appointment of Agents. The Assistant Commissaries are all appointed by the Depy Commissary General of Purchases for the District, and Congress, with whom his Appointment is, have been much embarrassed and distressed by the Resignation of that Officer for the Eastern Department—They however expect that Business is now taken up by the Governor and Council of Connecticut pursuant to Resolves passed on the 3d Inst. in Case Mr Colt should have refused to act. I have also directed that my Instructions to Mr Colt, should in that Case be delivered over to the Person by them engaged in the Business—They will appear to have been early and full. I have the Honr to be Yr Excellencys mo. Obedt hble Servt

Wm Buchanan C:G:P.

